UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7745


LARNELL HENDRICK,

                Plaintiff – Appellant,

          v.

FRANK B. BISHOP, NBCI Warden, in their individual and
official   capacities;   LIEUTENANT   SAWYERS,  in   their
individual and official capacities; SERGEANT G. FORNEY, in
their individual and official capacities; CO II SOLTAS, in
their individual and official capacities; CO II ANDERSON,
in their individual and official capacities; BILL BEEMAN,
NBCI Medical Director, in their individual and official
capacities; DR. AVA JOUBERT, M.D.; WEXFORD HEALTH SOURCES,
INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02544-TDC)


Submitted:   March 21, 2016                 Decided:   April 4, 2016


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larnell Hendrick, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland; Ankush Nayar,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Larnell Hendrick seeks to appeal the district court’s order

resolving several of Hendrick’s claims in this 42 U.S.C. § 1983

(2012) action.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen     v.    Beneficial      Indus.    Loan   Corp.,   337   U.S.     541,

545-46 (1949).        The order Hendrick seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we grant the motion to dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and   legal     contentions     are     adequately   presented     in    the

materials     before    this   court    and     argument   would   not    aid    the

decisional process.

                                                                         DISMISSED




                                         3